FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LILI REN,                                        No. 13-73584

               Petitioner,                       Agency No. A089-983-780

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Lili Ren, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards created by the REAL ID Act. See Ren v. Holder,

648 F.3d 1079, 1083-84 (9th Cir. 2011). We grant the petition for review and

remand.

      The agency found Ren not credible based on inconsistencies within her

testimony and between her testimony and documentary evidence. Substantial

evidence does not support the agency’s adverse credibility determination because it

was based on inconsistencies that are either “manifestly trivial,” see id. at 1089, or

not supported by the record. See id. at 1087.

      The agency also found that even if Ren was credible, she did not meet her

burden of establishing eligibility for the relief requested. Substantial evidence

supports the conclusion that Ren’s experiences in China did not rise to the level of

persecution. See Gu v. Gonzales, 454 F.3d 1014, 1021 (9th Cir. 2006) (record did

not compel the finding that petitioner demonstrated past persecution). However, as

Respondent concedes, in determining Ren failed to establish an objectively

reasonable fear of future persecution in China, the agency erroneously relied on

portions of a religious freedom report pertaining to Hong Kong, not mainland

China.




                                           2                                    13-73584
      Thus, we grant the petition for review and remand Ren’s asylum,

withholding of removal, and CAT claims to the agency, on an open record, for

further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.
12, 16-18 (2002) (per curiam); Soto-Olarte v. Holder, 555 F.3d 1089, 1095 (9th

Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                   13-73584